DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10182757 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 2/28/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 13-14 that it is improper for the Examiner combine Gardiner with Wei and/or Shachaf because Gardiner is non-analogous art because Gardiner is related to monitoring wound treatment while the claimed in invention is related to the likelihood of the presence or absence of skin diseases in a lesion and Gardiner does not use the word “lesion”, skin disease, or melanoma. The Examiner respectfully disagrees. Both Gardiner and the claimed invention are classified under A61B5/0077 and are at least analogous art for that reason alone. With respect to the term lesion, a lesion is broad definition that includes things such as wounds. Additionally, the claimed invention describes in the specification that it determines the 
Applicant argues on page 14 that it is improper for the Examiner combine Gardiner with Wei and/or Shachaf because the problem described in Gardiner is not reasonably pertinent to the problem described in the claimed invention. The Examiner respectfully disagrees. Both Gardiner and the claimed invention are classified under A61B5/0077 and are at least analogous art for that reason alone. Additionally, the claimed invention describes in the specification that it determines the likelihood of the presence of disease based on a variety of factors including lesion size and shape. Therefore Gardiner has at least an analogous purpose of monitoring lesion size and shape. Accordingly this argument is not persuasive. The Applicant/Inventor discussed the uniqueness of the clock-like sweep algorithm. The Examiner believes that either claim limitations or arguments related to the clock-like sweep algorithm may be the best way to advance prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US20050232474, hereafter Wei) in view of Gardiner et al. (US20160199665, hereafter Gardiner).
Regarding claim 1, Wei discloses an apparatus for obtaining an indication of a likelihood of the presence or absence of skin disease in a lesion on a subject's skin (Wei, Para 18; “The present invention relates to methods and systems for lesion detection, segmentation, and feature extraction”), comprising:
a computer processor adapted process the image data and to implement a clock-like sweep algorithm to obtain imaging biomarkers (Wei, Para 50; “based on an estimated lesion center and size, a plurality of boundary points of the underlying lesion may be estimated, at 760, by identifying, e.g., in the hybrid map, the boundary points along a plurality of intensity profiles in certain radial directions initiated from the estimated lesion center. [...] the number of intensity profiles may be determined as a fixed number or may be adaptively determined. For example, it may be determined in relation to the estimated size of the underlying lesion. The bigger the lesion size, the more intensity profiles being used for searching for boundary points. For instance, for a small lesion, radial directions may be every 15 degrees around the estimated center of the lesion. For a large lesion, it may be increased to every 5 degrees in order to identify a sufficient number of boundary points. Such detected boundary points may be used, e.g., as anchor points, to derive, at 770, a continuous lesion boundary. In some embodiments, a fitting operation may be applied to obtain a boundary.”); and
a display (Wei, Para 36; “Each candidate may be represented by, for example, an image coordinate, indicating a center of a lesion, and/or some features characterizing the detected underlying lesion, which may include an estimated size, shape, intensity profile, or interior intensity contrast”) adapted to display the likelihood of the presence or absence of skin disease in the lesion on the subject's skin (Wei, Para 25; “the confidence computation unit 135 may derive a confidence measure 135-a, which may indicate a level of likelihood that there is an object of interest at the underlying candidate location”);
wherein the biomarkers include at least a set of single-color-channel (SCC) imaging biomarkers extracted from single color channels (Wei, Para 50; “based on an estimated lesion center and size, a plurality of boundary points of the underlying lesion may be estimated”).
Wei is interpreted as disclosing this limitation in the claims because the instant application lists the size of the lesion as an example of a single color channel measure (R4).
Wei does not clearly and explicitly disclose an illumination system adapted to illuminate the subject's skin, including the lesion; and a camera adapted to obtain image 
In an analogous lesion imaging field of endeavor Gardiner discloses:
an illumination system adapted to illuminate the subject's skin, including the lesion (Gardiner, Para 5; “Changes in wounds become more visible under certain wavelengths. Fresh blood is typically red for example, so viewing it under yellow, green, or blue light can make it more visible than under red or full-spectrum light. Other wound factors also become more apparent under certain wavelengths. Changing the wavelength during therapy allows the clinician to better observe changes to the wound in real time. Also, separating photos or videos into red, green, and blue channels can highlight changes in different wound factors”); and
a camera adapted to obtain image data in at least RGB channels from light reflected from the subject's skin (Gardiner, Para 5; “Changes in wounds become more visible under certain wavelengths. Fresh blood is typically red for example, so viewing it under yellow, green, or blue light can make it more visible than under red or full-spectrum light. Other wound factors also become more apparent under certain wavelengths. Changing the wavelength during therapy allows the clinician to better observe changes to the wound in real time. Also, separating photos or videos into red, green, and blue channels can highlight changes in different wound factors”);
(Gardiner, Para 5; “separating photos or videos into red, green, and blue channels can highlight changes in different wound factors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to include an illumination system adapted to illuminate the subject's skin, including the lesion; and a camera adapted to obtain image data in at least RGB channels from light reflected from the subject's skin; wherein the biomarkers include at least a set of Multi-Color (MC) imaging biomarkers extracted from the RGB color channels by characterizing differences in lesion features between the RGB color channels in order to make changes in the lesion more visible and certain factors about the wound more apparent as taught by Gardiner (Gardiner, Para 5).

Regarding claim 2, Wei as modified by Gardiner above discloses all of the limitations of claim 1 as discussed above.
Wei does not disclose wherein the computer processor is adapted to extract three versions of at least one of the set of SCC imaging biomarkers for each lesion, one from each color channel.
However, Gardiner further discloses extracting three versions of at least one of the set of SCC imaging biomarkers for each lesion, one from each color channel (Gardiner, Para 5; “separating photos or videos into red, green, and blue channels can highlight changes in different wound factors”).
(Gardiner, Para 5).

Regarding claim 3, Wei as modified by Gardiner above discloses all of the limitations of claim 1 as discussed above.
Wei as modified by Gardiner above further discloses wherein said processor, in performing the clock-like sweep algorithm: (1) creates a sweeping arm extending out from a center of the lesion, (2) rotates the sweeping arm about the center in angular increments, (3) at a plurality of said angular increments, samples the image data at a plurality of pixels along the sweeping arm, and (4) processes said image data samples to obtain imaging biomarkers (Wei, Para 50; “based on an estimated lesion center and size, a plurality of boundary points of the underlying lesion may be estimated, at 760, by identifying, e.g., in the hybrid map, the boundary points along a plurality of intensity profiles in certain radial directions initiated from the estimated lesion center. [...] the number of intensity profiles may be determined as a fixed number or may be adaptively determined. For example, it may be determined in relation to the estimated size of the underlying lesion. The bigger the lesion size, the more intensity profiles being used for searching for boundary points. For instance, for a small lesion, radial directions may be every 15 degrees around the estimated center of the lesion. For a large lesion, it may be increased to every 5 degrees in order to identify a sufficient number of boundary points. Such detected boundary points may be used, e.g., as anchor points, to derive, at 770, a continuous lesion boundary. In some embodiments, a fitting operation may be applied to obtain a boundary.”).

Regarding claim 4, Wei discloses a method for obtaining an indication of a likelihood of the presence or absence of skin disease in a lesion on a subject's skin (Wei, Para 18; “The present invention relates to methods and systems for lesion detection, segmentation, and feature extraction”), comprising the steps of:
processing image data with a computer processor adapted process the image data and to implement a clock-like sweep algorithm to obtain imaging biomarkers (Wei, Para 50; “based on an estimated lesion center and size, a plurality of boundary points of the underlying lesion may be estimated, at 760, by identifying, e.g., in the hybrid map, the boundary points along a plurality of intensity profiles in certain radial directions initiated from the estimated lesion center. [...] the number of intensity profiles may be determined as a fixed number or may be adaptively determined. For example, it may be determined in relation to the estimated size of the underlying lesion. The bigger the lesion size, the more intensity profiles being used for searching for boundary points. For instance, for a small lesion, radial directions may be every 15 degrees around the estimated center of the lesion. For a large lesion, it may be increased to every 5 degrees in order to identify a sufficient number of boundary points. Such detected boundary points may be used, e.g., as anchor points, to derive, at 770, a continuous lesion boundary. In some embodiments, a fitting operation may be applied to obtain a boundary.”); and
displaying the indication of the likelihood of the presence or absence of skin disease in the lesion on the subject's skin (Wei, Para 25; “the confidence computation unit 135 may derive a confidence measure 135-a, which may indicate a level of likelihood that there is an object of interest at the underlying candidate location”);
wherein the biomarkers include at least a set of single-color-channel (SCC) imaging biomarkers extracted from single color channels (Wei, Para 50; “based on an estimated lesion center and size, a plurality of boundary points of the underlying lesion may be estimated”).
Wei is interpreted as disclosing this limitation in the claims because the instant application lists the size of the lesion as an example of a single color channel measure (R4).
Wei does not clearly and explicitly disclose illuminating the subject's skin, including the lesion; and obtaining image data in at least RGB channels from light reflected from the subject's skin with a camera; wherein the biomarkers include at least a set of Multi-Color (MC) imaging biomarkers extracted from the RGB color channels by characterizing differences in lesion features between the RGB color channels.
In an analogous lesion imaging field of endeavor Gardiner discloses:
illuminating the subject's skin, including the lesion (Gardiner, Para 5; “Changes in wounds become more visible under certain wavelengths. Fresh blood is typically red for example, so viewing it under yellow, green, or blue light can make it more visible than under red or full-spectrum light. Other wound factors also become more apparent under certain wavelengths. Changing the wavelength during therapy allows the clinician to better observe changes to the wound in real time. Also, separating photos or videos into red, green, and blue channels can highlight changes in different wound factors”); and
obtaining image data in at least RGB channels from light reflected from the subject's skin with a camera (Gardiner, Para 5; “Changes in wounds become more visible under certain wavelengths. Fresh blood is typically red for example, so viewing it under yellow, green, or blue light can make it more visible than under red or full-spectrum light. Other wound factors also become more apparent under certain wavelengths. Changing the wavelength during therapy allows the clinician to better observe changes to the wound in real time. Also, separating photos or videos into red, green, and blue channels can highlight changes in different wound factors”);
and a set of Multi-Color (MC) imaging biomarkers extracted from the RGB color channels by characterizing differences in lesion features between the RGB color channels (Gardiner, Para 5; “separating photos or videos into red, green, and blue channels can highlight changes in different wound factors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to include illuminating the subject's skin, including the lesion; and obtaining image data in at least RGB channels from light reflected from the subject's skin with a camera; wherein the biomarkers include at least (Gardiner, Para 5).

Regarding claim 5, Wei as modified by Gardiner above discloses all of the limitations of claim 4 as discussed above.
Wei does not disclose extracting three versions of at least one of the set of SCC imaging biomarkers for each lesion, one from each color channel.
However, Gardiner further discloses extracting three versions of at least one of the set of SCC imaging biomarkers for each lesion, one from each color channel (Gardiner, Para 5; “separating photos or videos into red, green, and blue channels can highlight changes in different wound factors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei as modified by Gardiner above extracting three versions of at least one of the set of SCC imaging biomarkers for each lesion, one from each color channel in order to make certain factors about the wound more apparent as taught by Gardiner (Gardiner, Para 5).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US20050232474, hereafter Wei) in view of Gardiner et al. (US20160199665, hereafter Gardiner) and Shachaf et al. (US20140350395, hereafter Shachaf).
Regarding claim 14, Wei discloses an apparatus for obtaining an indication of a likelihood of the presence or absence of skin disease in a lesion on a subject's skin (Wei, Para 18; “The present invention relates to methods and systems for lesion detection, segmentation, and feature extraction”), comprising:
a computer processor adapted process the image data and to implement a clock-like sweep algorithm to obtain imaging biomarkers (Wei, Para 50; “based on an estimated lesion center and size, a plurality of boundary points of the underlying lesion may be estimated, at 760, by identifying, e.g., in the hybrid map, the boundary points along a plurality of intensity profiles in certain radial directions initiated from the estimated lesion center. [...] the number of intensity profiles may be determined as a fixed number or may be adaptively determined. For example, it may be determined in relation to the estimated size of the underlying lesion. The bigger the lesion size, the more intensity profiles being used for searching for boundary points. For instance, for a small lesion, radial directions may be every 15 degrees around the estimated center of the lesion. For a large lesion, it may be increased to every 5 degrees in order to identify a sufficient number of boundary points. Such detected boundary points may be used, e.g., as anchor points, to derive, at 770, a continuous lesion boundary. In some embodiments, a fitting operation may be applied to obtain a boundary.”); and
a display (Wei, Para 36; “Each candidate may be represented by, for example, an image coordinate, indicating a center of a lesion, and/or some features characterizing the detected underlying lesion, which may include an estimated size, shape, intensity profile, or interior intensity contrast”) adapted to (Wei, Para 25; “the confidence computation unit 135 may derive a confidence measure 135-a, which may indicate a level of likelihood that there is an object of interest at the underlying candidate location”);
wherein the biomarkers include at least a set of single-color-channel (SCC) imaging biomarkers extracted from single color channels (Wei, Para 50; “based on an estimated lesion center and size, a plurality of boundary points of the underlying lesion may be estimated”).
Wei is interpreted as disclosing this limitation in the claims because the instant application lists the size of the lesion as an example of a single color channel measure (R4).
Wei does not clearly and explicitly disclose an illumination system adapted to illuminate the subject's skin, including the lesion; and a camera adapted to obtain image data in at least RGB channels from light fluoresced from the subject's skin; wherein the biomarkers include at least a set of Multi-Color (MC) imaging biomarkers extracted from the RGB color channels by characterizing differences in lesion features between the RGB color channels, wherein the computer processor is adapted to extract three versions of at least one of the set of SCC imaging biomarkers for each lesion, one from each color channel.
In an analogous lesion imaging field of endeavor Gardiner discloses:
an illumination system adapted to illuminate the subject's skin, including the lesion (Gardiner, Para 5; “Changes in wounds become more visible under certain wavelengths. Fresh blood is typically red for example, so viewing it under yellow, green, or blue light can make it more visible than under red or full-spectrum light. Other wound factors also become more apparent under certain wavelengths. Changing the wavelength during therapy allows the clinician to better observe changes to the wound in real time. Also, separating photos or videos into red, green, and blue channels can highlight changes in different wound factors”); and
a camera adapted to obtain image data in at least RGB channels from light reflected from the subject's skin (Gardiner, Para 5; “Changes in wounds become more visible under certain wavelengths. Fresh blood is typically red for example, so viewing it under yellow, green, or blue light can make it more visible than under red or full-spectrum light. Other wound factors also become more apparent under certain wavelengths. Changing the wavelength during therapy allows the clinician to better observe changes to the wound in real time. Also, separating photos or videos into red, green, and blue channels can highlight changes in different wound factors”);
and a set of Multi-Color (MC) imaging biomarkers extracted from the RGB color channels by characterizing differences in lesion features between the RGB color channels (Gardiner, Para 5; “separating photos or videos into red, green, and blue channels can highlight changes in different wound factors”) and
extracting three versions of at least one of the set of SCC imaging biomarkers for each lesion, one from each color channel (Gardiner, Para 5; “separating photos or videos into red, green, and blue channels can highlight changes in different wound factors”)
(Gardiner, Para 5).
Wei as modified by Gardiner above does not clearly and explicitly disclose wherein the camera is adapted to obtain image data in at least RGB channels from light fluoresced from the subject's skin.
In an analogous lesion imaging field of endeavor Shachaf discloses a camera adapted to obtain image data from light fluoresced from a subject's skin (Shachaf, Para 181; “Fluorescence is also calculated in the skin around the lesion and in the lesion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei as modified by Gardiner above wherein the camera is adapted to obtain image data from light fluoresced from the subject's skin in order to allow for a procedure which is easy to use and which provides more consistent results as taught by Shachaf (Shachaf, Para 50).

Regarding claim 15, Wei as modified by Gardiner and Shachaf above discloses all of the limitations of claim 14 as discussed above.
Wei does not disclose wherein the camera is adapted to obtain an image of the lesion having specific or non-specific targets thereon labeled with a fluorescent label.
However, Shachaf further discloses a camera adapted to obtain an image of a lesion having specific or non-specific targets thereon labeled with a fluorescent label (Shachaf, Para 58; “A photograph of the tissue surface is taken using a camera and a light of the right (excitation) wavelengths that activates the biotag detectable label (in emission wavelengths) while taking a photograph capturing light of the same emission wavelength as the label. In some embodiments, the detectable label is a fluorescent label.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei as modified by Gardiner and Shachaf above wherein the camera is adapted to obtain an image of the lesion having specific or non-specific targets thereon labeled with a fluorescent label in order to allow for a procedure which is easy to use and which provides more consistent results as taught by Shachaf (Shachaf, Para 50).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/J.D.L./Examiner, Art Unit 3793

 /AMELIE R DAVIS/ Primary Examiner, Art Unit 3793